Foreign Priority
	Acknowledgement is made of the filing of the certified translation of the priority document perfecting the foreign priority date.  Okamura et al. (US 2021/0122360) has been disqualified as prior art and the rejection withdrawn.

Information Disclosure Statement
	Acknowledgement is made of the IDS filed 5/20/22.  Those documents which have been lined-through have already been made of record (see IDS filed 6/16/20 and 3/15/22).

Reasons for Allowance
	Claims 1-15, as amended, are distinguishable over the prior art.  As per claim 1, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, an automated valet parking method which includes receiving, by the vehicle, a vehicle control release instruction instructing engine off or power off from the infrastructure after the vehicle arrives at the pickup area; and performing, by the vehicle, engine off or power off according to the vehicle control release instruction.  As per claim 13, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, an automated valet parking apparatus which includes a transceiver that is further configured to receive a vehicle control release instruction instructing engine off or power off from the infrastructure after the vehicle arrives at the pickup area, and wherein a vehicle controller controls to perform engine off or power off according to the vehicle control release instruction.  Claims 2-12 and 14-15 are distinguishable for at least the same reasons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661